Citation Nr: 0733290	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from May 1964 to May 1984.  
The appellant is the veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  It appears that the appellant's 
claim was adjudicated by Team 75 at the St. Petersburg RO as 
a brokered claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that this case 
must be remanded to ensure due process.

From December 2004 to April 2007, the Board submitted 
multiple requests for an independent medical opinion 
regarding the issue on appeal.  Despite a lengthy delay, the 
Board finally received the requested opinion from a physician 
specialist in July 2007.  The Board then sent correspondence 
to the appellant in August 2007 notifying her of its receipt 
of the medical opinion and enclosed a copy of the opinion for 
her review.  In the August 2007 correspondence, the Board 
also advised the appellant that she had sixty days from the 
date of the letter in which to review the medical opinion and 
send any additional evidence or argument that she has to 
submit in support of her claim.  The Board further advised 
the appellant that she had the option of either waiving her 
right to initial RO consideration of the new evidence she 
submitted and requesting that the Board proceed with the 
adjudication of her appeal or having the newly submitted 
evidence first considered and then having her claim 
readjudicated by the RO.  In response the Board's 
correspondence, the appellant submitted additional argument 
and several internet articles later that month.  She also 
asked that her case be remanded to the RO.  As the appellant 
has specifically asked to have her case remanded to the RO 
for review of the new evidence, the Board remands this case 
to the RO for its due consideration of the newly submitted 
evidence and the issuance of a Supplemental Statement of the 
Case (SSOC) with respect to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim with 
consideration of any evidence received 
since the July 2003 statement of the 
case.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.    

This remand is to ensure due process.  The Board intimates no 
opinion either favorable or unfavorable at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



